EXHIBIT 10.45

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March 22,
2017, is entered into by and between PROGREEN US, INC., a Delaware corporation
(the “Company”), and Silo Equity Partners Venture Fund LLC, a Delaware limited
liability company (the “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act” or “1933 Act”), and Rule 506 promulgated thereunder by the
United States Securities and Exchange Commission (the “SEC”), the Company
desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company a 8% Convertible Note of the Company, in the form
attached hereto as Exhibit A, in the principal amount of $100,000.00 (together
with any note(s) issued in replacement thereof or as interest thereon or
otherwise with respect thereto in accordance with the terms thereof, the
“Note”), convertible into shares (“Conversion Shares”) of common stock, $0.0001
par value per share (the “Common Stock”), of the Company, upon the terms and
subject to the limitations and conditions set forth in such Note.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

1.Purchase and Sale of Note.

 

a)       Purchase of Note. On the Closing Date (as defined below), the Company
shall issue and sell to the Purchaser, and the Purchaser agrees to purchase from
the Company, the Note for an aggregate purchase price of $100,000.00 (“Purchase
Price”).

 

b)       Form of Payment. On the Closing Date (i) the Purchaser shall pay the
Purchase Price by wire transfer of immediately available funds to the Company,
in accordance with the Company’s written wiring instructions, simultaneously
with delivery of the Note, and (ii) the Company shall deliver such Note duly
executed on behalf of the Company to the Purchaser, simultaneously with delivery
of such Purchase Price.

 

c)       Closing Date. Subject to the satisfaction (or written waiver) of the
conditions thereto set forth in Section 6 and Section 7 below, the closing of
the transactions contemplated by this Agreement (the “Closing”) shall occur on
the first business day following the date hereof or such other mutually agreed
upon time (the “Closing Date”) at the offices of Purchaser’s counsel.

 

2.       Purchaser’s Representations and Warranties. The Purchaser represents
and warrants to the Company that:

 

a)       Investment Purpose. Purchaser is acquiring the Securities for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof in violation of applicable securities laws;
provided, however, by making the representations herein, Purchaser does not
agree, or make any representation or warranty, to hold any of the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act. The Purchaser is acquiring the
Securities hereunder in the ordinary course of its business. The Purchaser does
not presently have any agreement or understanding, directly or indirectly, with
any person to distribute any of the Securities in violation of applicable
securities laws.

 

b)       Accredited Investor Status. The Purchaser is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D (an “Accredited
Investor”).

 



 1 

 

 

c)       Reliance on Exemptions. The Purchaser understands that the Securities
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.

 

d)       Information. The Purchaser and its advisors, if any, have been, and for
so long as the Securities remain outstanding will continue to be, furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
reasonably requested by the Purchaser or its advisors, provided that the
Purchaser has not been furnished with, and the Company shall not in the future
deliver to the Purchaser without its consent, any material non-public
information concerning the Company. The Purchaser and its advisors, if any, have
been, and for so long as the Securities remain outstanding will continue to be,
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigation conducted by Purchaser or any of its
advisors or representatives shall modify, amend or affect Purchaser’s right to
rely on the Company’s representations and warranties contained in Section 3
below. The Purchaser understands that its investment in the Securities involves
a significant degree of risk.

 

e)       Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.

 

f)       Transfer or Re-sale. The Purchaser understands that (i) the sale or
re-sale of the Securities has not been and is not being registered under the
1933 Act or any applicable state securities laws, and the Securities may not be
transferred unless (a) the Securities are sold pursuant to an effective
registration statement under the 1933 Act, (b) the Purchaser shall have
delivered to the Company an opinion of counsel that shall be in form, substance
and scope customary for opinions of counsel in comparable transactions to the
effect that the securities to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration, which opinion shall be
reasonably acceptable to the Company, (c) the Securities are sold or transferred
to an “affiliate” (as defined in Rule 144 promulgated under the 1933 Act (or a
successor rule) (“Rule 144”) of the Purchaser who agrees to sell or otherwise
transfer the Securities only in accordance with this Section 2(f) and who is an
Accredited Investor, (d) the Securities are sold pursuant to Rule 144, or (e)
the Securities are sold pursuant to Regulation S under the 1933 Act (or a
successor rule) (“Regulation S”) and the Purchaser shall have delivered to the
Company an opinion of counsel reasonably acceptable to the Company relating to
such Regulation S; (ii) any sale of such Securities made in reliance on Rule 144
may be made only in accordance with the terms of such Rule and further, if such
Rule is not applicable, any re-sale of such Securities under circumstances in
which the seller (or the person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register such Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder (in each case). Notwithstanding the foregoing or anything
else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.

 

g)       Legends. The Purchaser understands that the Securities have been issued
(or will be issued in the case of the Conversion Shares) pursuant to an
exemption from registration or qualification under the 1933 Act and applicable
state securities laws, and except as set forth below, the Securities shall bear
any legend as required by the “blue sky” laws of any state and a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.”

 



 2 

 

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Security is registered for sale under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel at the Company’s expense, in the form,
substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Security may
be made without registration under the 1933 Act, which opinion shall be
reasonably accepted by the Company so that the sale or transfer is effected. The
Purchaser agrees to sell all Securities, including those represented by a
certificate(s) from which the legend has been removed, in compliance with
applicable prospectus delivery requirements, if any.

 

h)       Authorization; Enforcement. This Agreement has been duly and validly
authorized. This Agreement has been duly executed and delivered on behalf of the
Purchaser, and this Agreement constitutes a valid and binding agreement of the
Purchaser enforceable in accordance with its terms.

 

i)       Disqualification. No executive officer, member of the Board of
Directors of or shareholder of the Purchaser (“Purchaser Affiliates”) is
currently subject to a Disqualifying Event. For purposes of this Agreement,
"Disqualifying Event" means any conviction, order, judgment, decree, suspension,
expulsion, event or other matter set out in Rule 506(d)(1)(i) through (viii) of
Regulation D that is currently in effect or which occurred within the periods
set out in Rule 506(d)(1)(i) through (viii). No Purchaser Affiliate has ever at
any time been a party to or involved in litigation or an enforcement action
where the Commission or the Financial Industry Regulatory Authority was or is a
party.

 

j)       Sophistication. The Purchaser is a sophisticated investor with respect
to transactions similar to those reflected in the Transaction Documents, and has
reviewed and is familiar with the SEC Documents. In entering into this
Agreement, the Purchaser is not relying on any information furnished by the
Company as to the its business or financial statements, nor does the Purchaser
require for evaluation or expect from the Company any further information with
regard to the Company’s business or financial statements in completing the
transactions contemplated by this Agreement.

 

k)       Neither the Purchaser nor its affiliates has an open short position in
the Common Stock of the Company and the Purchaser agrees that it shall not, and
that it will cause its affiliates not to, engage in any short sales of or
hedging transactions with respect to the Common Stock of the Company.

 



 3 

 

 

3.       Representations and Warranties of the Company. The Company represents
and warrants to the Purchaser, as of the date hereof and the Closing Date, that:

 

a)       Organization and Qualification. The Company and each of its
Subsidiaries (as defined below), if any, is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted. Schedule 3(a) sets forth
a list of all of the Subsidiaries of the Company and the jurisdiction in which
each is incorporated. The Company and each of its Subsidiaries is duly qualified
as a foreign corporation to do business and is in good standing in every
jurisdiction in which its ownership or use of property or the nature of the
business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect. “Material Adverse Effect” means any material adverse effect on the
business, operations, assets, financial condition or prospects of the Company or
its Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements or instruments to be entered into in connection
herewith. “Subsidiaries” means any corporation or other organization, whether
incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest.

 

b)       Authorization; Enforcement. (i) The Company has all requisite corporate
power and authority to enter into and perform this Agreement and the Note and to
consummate the transactions contemplated hereby and thereby and to issue the
Securities, in accordance with the terms hereof and thereof, (ii) the execution
and delivery of this Agreement and the Note by the Company and the consummation
by it of the transactions contemplated hereby and thereby (including without
limitation, the issuance of the Note and the issuance and reservation for
issuance of the Conversion Shares issuable upon conversion and exercise thereof)
have been duly authorized by the Company’s Board of Directors and no further
consent or authorization of the Company, its Board of Directors, or its
shareholders is required, (iii) this Agreement has been duly executed and
delivered by the Company by its authorized representative, and such authorized
representative is the true and official representative with authority to sign
this Agreement and the other documents executed in connection herewith and bind
the Company accordingly, and (iv) this Agreement constitutes, and upon execution
and delivery by the Company of the Note and each of such instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

 

c)       Capitalization. As of the date hereof, the authorized capital stock of
the Company, and number of shares issued and outstanding, is as set forth in the
Company’s most recent periodic report filed with the SEC. Except as disclosed on
Schedule 3(c) hereof, no shares are reserved for issuance pursuant to the
Company’s stock option plans. Except as disclosed in the SEC Documents no shares
are reserved for issuance pursuant to securities exercisable for, or convertible
into or exchangeable for shares of Common Stock. All of such outstanding shares
of capital stock are, or upon issuance will be, duly authorized, validly issued,
fully paid and non-assessable. No shares of capital stock of the Company are
subject to preemptive rights or any other similar rights of the shareholders of
the Company or any liens or encumbrances imposed through the actions or failure
to act of the Company. As of the effective date of this Agreement, and except as
disclosed in the SEC Documents, (i) there are no outstanding options, warrants,
scrip, rights to subscribe for, puts, calls, rights of first refusal,
agreements, understandings, claims or other commitments or rights of any
character whatsoever relating to, or securities, notes or rights convertible
into or exchangeable for any shares of capital stock of the Company or any of
its Subsidiaries, or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries, (ii) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of its or their securities under the 1933 Act and (iii)
there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or in any agreement providing rights to security
holders) that will be triggered by the issuance of any of the Securities. The
Company has furnished to the Purchaser true and correct copies of the Company’s
Certificate of Incorporation as in effect on the date hereof (“Certificate of
Incorporation”), the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities convertible into or exercisable for
Common Stock of the Company and the material rights of the holders thereof in
respect thereto.

 

d)       Issuance of Shares. The Conversion Shares are duly authorized and
reserved for issuance and, upon conversion of the Note, as the case may be, in
accordance with their respective terms, will be validly issued, fully paid and
non-assessable, and free from all taxes, liens, claims and encumbrances with
respect to the issue thereof and shall not be subject to preemptive rights or
other similar rights of shareholders of the Company and will not impose personal
liability upon the holder thereof.

 



 4 

 

 

e)       Acknowledgment of Dilution. The Company’s executive officers and
directors understand the nature of the Securities being sold hereby and
recognize that the issuance of the Securities will have a potential dilutive
effect on the equity holdings of other holders of the Company’s equity or rights
to receive equity of the Company. The board of directors of the Company has
concluded, in its good faith business judgment that the issuance of the
Securities is in the best interests of the Company. The Company specifically
acknowledges that its obligation to issue the Conversion Shares upon conversion
of the Notes is binding upon the Company and enforceable regardless of the
dilution such issuance may have on the ownership interests of other stockholders
of the Company or parties entitled to receive equity of the Company.

 

f)       No Conflicts. The execution, delivery and performance of this
Agreement, the Note by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance and reservation for issuance of the Conversion Shares) will not (i)
conflict with or result in a violation of any provision of the Certificate of
Incorporation or By-laws, or (ii) violate or conflict with, or result in a
breach of any provision of, or constitute a default (or an event which with
notice or lapse of time or both could become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, patent, patent license or instrument to which the Company
or any of its Subsidiaries is a party and that is not filed as an SEC Document
or other document filed with the SEC, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which the Company or its securities are subject) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected (except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect). Neither the Company nor any of its Subsidiaries is in violation
of its Certificate of Incorporation, By-laws or other organizational documents
and neither the Company nor any of its Subsidiaries is in default (and no event
has occurred which with notice or lapse of time or both could put the Company or
any of its Subsidiaries in default) under, and neither the Company nor any of
its Subsidiaries has taken any action or failed to take any action that would
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party or by which any property or assets of the
Company or any of its Subsidiaries is bound or affected, except for possible
defaults as would not, individually or in the aggregate, have a Material Adverse
Effect. The businesses of the Company and its Subsidiaries, if any, are not
being conducted, and shall not be conducted so long as the Purchaser owns any of
the Securities, in violation of any law, ordinance or regulation of any
governmental entity. Except as specifically contemplated by this Agreement and
as required under the 1933 Act and any applicable state securities laws, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency, regulatory
agency, self regulatory organization or stock market or any third party in order
for it to execute, deliver or perform any of its obligations under this
Agreement and the Note in accordance with the terms hereof or thereof or to
issue and sell the Securities in accordance with the terms hereof and thereof
and to issue the Conversion Shares. All consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence have been obtained or effected on or prior to the date
hereof. The Company is not in violation of the listing requirements of the
Over-the-Counter Bulletin Board (the “OTCBB”), or OTCQB, or OTC Pink and does
not reasonably anticipate that the Common Stock will be delisted by the OTCBB,
or OTCQB, or OTC Pink in the foreseeable future. The Company and its
Subsidiaries are unaware of any facts or circumstances which might give rise to
any of the foregoing.

 



 5 

 

 

g)       SEC Documents; Financial Statements. The Company has filed all annual
and quarterly reports, and related schedules and other documents, required to be
filed by it with the SEC (all of the foregoing filed prior to the date hereof
and all exhibits included therein and financial statements and schedules thereto
and documents (other than exhibits to such documents incorporated by reference
therein), being hereinafter referred to herein as the “SEC Documents”). Upon
written request the Company will deliver to the Purchaser true and complete
copies of the SEC Documents, except for such exhibits and incorporated
documents. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Securities Exchange Act of 1934,
as amended (“1934 Act” or “Exchange Act”), and none of the SEC Documents, at the
time they were filed with the SEC, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. None of the statements made in any
such SEC Documents is, or has been, required to be amended or updated under
applicable law (except for such statements as have been amended or updated in
subsequent filings prior the date hereof). As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles, consistently applied, during the periods
involved and fairly present in all material respects the consolidated financial
position of the Company and its consolidated Subsidiaries as of the dates
thereof and the consolidated results of their operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments). Except as set forth in the financial statements of
the Company included in the SEC Documents, the Company has no liabilities,
contingent or otherwise, other than (i) liabilities incurred in the ordinary
course of business, and (ii) obligations under contracts and commitments
incurred in the ordinary course of business and not required under generally
accepted accounting principles to be reflected in such financial statements,
which, individually or in the aggregate, are not material to the financial
condition or operating results of the Company. The Company is subject to the
reporting requirements of the 1934 Act.

 

h)       Absence of Certain Changes. Since March 21, 2017, there has been no
material adverse change and no material adverse development in the assets,
liabilities, business, properties, operations, financial condition, results of
operations, prospects or 1934 Act reporting status of the Company or any of its
Subsidiaries.

 

i)       Absence of Litigation. There is no action, suit, claim, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company or any of its Subsidiaries, threatened against or affecting the Company
or any of its Subsidiaries, or their officers or directors in their capacity as
such, that could have a Material Adverse Effect. Schedule 3(i) contains a
complete list and summary description of any pending or, to the knowledge of the
Company, threatened proceeding against or affecting the Company or any of its
Subsidiaries, without regard to whether it would have a Material Adverse Effect.
The Company and its Subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing.

 

j)       Patents, Copyrights, etc. The Company and each of its Subsidiaries owns
or possesses the requisite licenses or rights to use all patents, patent
applications, patent rights, inventions, know-how, trade secrets, trademarks,
trademark applications, service marks, service names, trade names and copyrights
(“Intellectual Property”) necessary to enable it to conduct its business as now
operated (and, as presently contemplated to be operated in the future); there is
no claim or action by any person pertaining to, or proceeding pending, or to the
Company’s knowledge threatened, which challenges the right of the Company or of
a Subsidiary with respect to any Intellectual Property necessary to enable it to
conduct its business as now operated (and, as presently contemplated to be
operated in the future); to the best of the Company’s knowledge, the Company’s
or its Subsidiaries’ current and intended products, services and processes do
not infringe on any Intellectual Property or other rights held by any person
and/or entity; and the Company is unaware of any facts or circumstances which
might give rise to any of the foregoing. The Company and each of its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of their Intellectual Property.

 

k)       No Materially Adverse Contracts, Etc. Neither the Company nor any of
its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries is a
party to any contract or agreement which in the judgment of the Company’s
officers has or is expected to have a Material Adverse Effect.

 

l)       Tax Status. The Company and each of its Subsidiaries has made or filed
all federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, state or local tax. None of the Company’s
tax returns is presently being audited by any taxing authority.

 



 6 

 

 

m)       Certain Transactions. Except for arm’s length transactions pursuant to
which the Company or any of its Subsidiaries makes payments in the ordinary
course of business upon terms no less favorable than the Company or any of its
Subsidiaries could obtain from third parties and other than the grant of any
stock options disclosed on Schedule 3(c), except as disclosed in the SEC
Documents, none of the officers, directors, or employees of the Company is
presently a party to any transaction with the Company or any of its Subsidiaries
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

 

n)       Disclosure. All information relating to or concerning the Company or
any of its Subsidiaries set forth in this Agreement and provided to the
Purchaser pursuant to Section 2(d) hereof and otherwise in connection with the
transactions contemplated hereby is true and correct in all material respects
and the Company has not omitted to state any material fact necessary in order to
make the statements made herein or therein, in light of the circumstances under
which they were made, not misleading. No event or circumstance has occurred or
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

 

o)       Acknowledgment Regarding Purchaser’ Purchase of Securities. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that the Purchaser is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by the Purchaser or any of its respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is not advice or a recommendation and is merely incidental
to the Purchaser’s purchase of the Securities.

 

p)       No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the 1933 Act of the
issuance of the Securities to the Purchaser. The issuance of the Securities to
the Purchaser will not be integrated with any other issuance of the Company’s
securities (past, current or future) for purposes of any shareholder approval
provisions applicable to the Company or its securities.

 

q)       Brokers. The Company hereby represents and warrants that it has not
hired, retained or dealt with any broker, finder, consultant, person, firm or
corporation in connection with the negotiation, execution or delivery of this
Agreement or the transactions contemplated hereunder. The Company covenants and
agrees that should any claim be made against Purchaser for any commission or
other compensation by any broker, finder, person, firm or corporation, including
without limitation, the Broker, based upon the Company’s engagement of such
person in connection with this transaction, the Company shall indemnify, defend
and hold Purchaser harmless from and against any and all damages, expenses
(including attorneys’ fees and disbursements) and liability arising from such
claim. The Company shall pay the commission of the Broker, to the attention of
the Broker, pursuant to their separate agreement(s) between the Company and the
Broker.

 

r)       Permits; Compliance. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Since March 21, 2017, neither the
Company nor any of its Subsidiaries has received any notification with respect
to possible conflicts, defaults or violations of applicable laws, except for
notices relating to possible conflicts, defaults or violations, which conflicts,
defaults or violations would not have a Material Adverse Effect.

 



 7 

 

 

s)       Environmental Matters.

 

i.       There are, to the Company’s knowledge, with respect to the Company or
any of its Subsidiaries or any predecessor of the Company, no past or present
violations of Environmental Laws (as defined below), releases of any material
into the environment, actions, activities, circumstances, conditions, events,
incidents, or contractual obligations which may give rise to any common law
environmental liability or any liability under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 or similar federal, state,
local or foreign laws and neither the Company nor any of its Subsidiaries has
received any notice with respect to any of the foregoing, nor is any action
pending or, to the Company’s knowledge, threatened in connection with any of the
foregoing. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

ii.       Other than those that are or were stored, used or disposed of in
compliance with applicable law, no Hazardous Materials are contained on or about
any real property currently owned, leased or used by the Company or any of its
Subsidiaries, and no Hazardous Materials were released on or about any real
property previously owned, leased or used by the Company or any of its
Subsidiaries during the period the property was owned, leased or used by the
Company or any of its Subsidiaries, except in the normal course of the Company’s
or any of its Subsidiaries’ business.

 

iii.       There are no underground storage tanks on or under any real property
owned, leased or used by the Company or any of its Subsidiaries that are not in
compliance with applicable law.

 

t)       Title to Property. The Company and its Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Company’s SEC
Documents or Schedule 3(t) hereto, or such as would not have a Material Adverse
Effect. Any real property and facilities held under lease by the Company and its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as would not have a Material Adverse Effect.

 

u)       Insurance. The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
coverage amounts as are prudent and customary in the businesses in which the
Company is engaged, including, but not limited to, directors and officers
insurance coverage with coverage amounts that are at least equal to the
aggregate Purchase Price. Neither the Company nor any Subsidiary has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business without a significant
increase in cost.

 

v)       Internal Accounting Controls. Except as disclosed in the SEC Documents,
the Company and each of its Subsidiaries maintain a system of internal
accounting controls sufficient, in the judgment of the Company’s board of
directors, to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 



 8 

 

 

w)       Foreign Corrupt Practices. Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any Subsidiary has, in the course of his actions
for, or on behalf of, the Company, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
as amended, or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

 

x)       Solvency. Except as disclosed in the SEC Documents, the Company (after
giving effect to the transactions contemplated by this Agreement) is solvent
(i.e., its assets have a fair market value in excess of the amount required to
pay its probable liabilities on its existing debts as they become absolute and
matured) and currently the Company has no information that would lead it to
reasonably conclude that the Company would not, after giving effect to the
transaction contemplated by this Agreement, have the ability to, nor does it
intend to take any action that would impair its ability to, pay its debts from
time to time incurred in connection therewith as such debts mature.

 

y)       No Investment Company. The Company is not, and upon the issuance and
sale of the Securities as contemplated by this Agreement will not be, an
“investment company” required to be registered under the Investment Company Act
of 1940 (an “Investment Company”). The Company is not controlled by an
Investment Company.

 

z)       No “Shell”. The Company is not a Shell Company, as defined in Rule 144,
and as of the date of this Agreement, the Company has fully complied with Rule
144(i)(2) under the Securities Act.

 

aa) Bad Actor. No officer or director of the Company would be disqualified under
Rule 506(d) of the Securities Act as amended on the basis of being a “bad actor”
as that term is established in the in the September 19, 2013 Small Entity
Compliance Guide published by the Securities and Exchange Commission.

 

4.COVENANTS.

 

a)       Best Efforts. The parties shall use their best efforts to satisfy
timely each of the conditions described in Section 6 and 7 of this Agreement.

 

b)       Form D; Blue Sky Laws. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to the Purchaser promptly after such filing. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Securities for sale to the Purchaser at
the applicable closing pursuant to this Agreement under applicable securities or
“blue sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Purchaser on or prior to the Closing Date.

 

c)       Use of Proceeds. The Company shall use the proceeds from the sale of
the Securities for general corporate purposes, marketing and sales, product
development, key personnel recruiting and business development purposes.

 

d)       Financial Information. Upon written request of the Purchaser, the
Company agrees to send or make available the following reports to the Purchaser
until the Purchaser transfers, assigns, or sells all of the Securities: (i)
within ten (10) days after the filing (or the applicable deadline to so file)
with the SEC or OTC Markets Group, a copy of its Annual Report and its Quarterly
Reports and any Supplemental Reports; (ii) within one (1) day after release,
copies of all press releases issued by the Company or any of its Subsidiaries;
and (iii) contemporaneously with the making available or giving to the
shareholders of the Company, copies of any notices or other information the
Company makes available or gives to such shareholders. Notwithstanding the
foregoing, the Company shall not disclose any material nonpublic information to
the Purchaser without its consent unless such information is disclosed to the
public prior to or promptly following such disclosure to the Purchaser.

 



 9 

 

 

e)       Listing. The Company will obtain and, so long as the Purchaser owns any
of the Securities, maintain the listing and trading of its Common Stock on the
OTCBB, and OTCQB, or OTC Pink or any equivalent replacement exchange, the NASDAQ
Stock Market (“NASDAQ”), the New York Stock Exchange (“NYSE”), or the NYSE MKT,
f/k/a American Stock Exchange (“AMEX”), and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Financial Industry Regulatory Authority (“FINRA”) and such exchanges, as
applicable. The Company shall promptly provide to the Purchaser copies of any
notices it receives from the SEC, OTC Markets Group and any other exchanges or
quotation systems on which the Common Stock is then listed regarding the
continued eligibility of the Common Stock for listing on such exchanges and
quotation systems, provided that it shall not provide any notices constituting
material nonpublic information.

 

f)       Corporate Existence. So long as the Purchaser beneficially owns any
Securities, the Company shall maintain its corporate existence and shall not
sell all or substantially all of the Company’s assets, except in the event of a
merger or consolidation or sale of all or substantially all of the Company’s
assets, where the surviving or successor entity in such transaction (i) assumes
the Company’s obligations hereunder and under the agreements and instruments
entered into in connection herewith and (ii) is a publicly traded corporation
whose Common Stock is listed for trading on NASDAQ, NYSE or AMEX.

 

g)       No Integration. The Company shall not make any offers or sales of any
security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the 1933
Act or cause the offering of the Securities to be integrated with any other
offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.

 

h)       Securities Laws Disclosure; Publicity. The Company shall comply with
applicable securities laws by filing a Current Report on Form 8-K, within four
(4) Trading Days following the date hereof, disclosing all the material terms of
the transactions contemplated hereby, if the Company deems the transactions
contemplated hereby to constitute material non-public information. The Company
and Purchaser shall consult with each other in issuing any other press releases
with respect to the transactions contemplated hereby, and neither the Company
nor Purchaser shall issue any such press release or otherwise make any such
public statement without the prior consent of the Company, with respect to any
press release of any Purchaser, or without the prior consent of Purchaser, with
respect to any press release of the Company, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or communication.

 

i)       Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, the Company
covenants and agrees that neither it nor any other person acting on its behalf
will provide the Purchaser or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto the Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that the Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.

 

j)       Subsidiaries. So long as the Note remains outstanding, the Company
shall not transfer any assets or rights to any of its subsidiaries or permit any
of its subsidiaries to engage in any significant business or operations, whether
such subsidiaries are currently existing or hereafter created.

 



 10 

 

 

k)       Insurance. So long as the Note remains outstanding, the Company and its
Subsidiaries shall maintain in full force and effect insurance reasonably
believed by the Company to be adequate coverage (a) on all assets and
activities, covering property loss or damage and loss of income by fire or other
hazards or casualty, and (b) against all liabilities, claims and risks for which
it is customary for companies similarly situated to the Company to insure,
including without limitation applicable product liability insurance, required
workmen’s compensation insurance, and other insurance covering injury or damage
to persons or property, but excluding directors and officers insurance coverage.
The Company shall promptly furnish or cause to be furnished evidence of such
insurance to the Purchaser, in form and substance reasonably satisfactory to the
Purchaser.

 

l)       Par Value. Company common stock par value is .0001

 

m)     [Intentionally Omitted].

 

n)      [Reserved].

 

5.       Transfer Agent Instructions. Upon receipt of a duly executed Notice of
Conversion, the Company shall issue irrevocable instructions to its transfer
agent to issue certificates, registered in the name of the Purchaser or its
nominee, for the Conversion Shares in such amounts as specified from time to
time by the Purchaser to the Company upon conversion of the Note, or any part
thereof, in accordance with the terms thereof (the “Irrevocable Transfer Agent
Instructions”). In the event that the Company proposes to replace its transfer
agent, the Company shall provide, prior to the effective date of such
replacement, a fully executed Irrevocable Transfer Agent Instructions in a form
as initially delivered pursuant to this Agreement and the Securities (including
but not limited to the provision to irrevocably reserve shares of Common Stock
in the Reserved Amount (as defined in the Note)) signed by the successor
transfer agent to Company and the Company. Prior to registration of the
Conversion Shares under the 1933 Act or the date on which the Conversion Shares
may be sold pursuant to Rule 144 without any restriction as to the number of
Securities as of a particular date that can then be immediately sold, all such
certificates shall bear the restrictive legend specified in Section 2(g) of this
Agreement. The Company warrants that: (i) no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5, and stop
transfer instructions to give effect to Section 2(f) hereof (in the case of the
Conversion Shares, prior to registration of the Conversion Shares under the 1933
Act or the date on which the Conversion Shares may be sold pursuant to Rule 144
without any restriction as to the number of Securities as of a particular date
that can then be immediately sold), will be given by the Company to its transfer
agent and that the Securities shall otherwise be freely transferable on the
books and records of the Company as and to the extent provided in this Agreement
and the Note; (ii) it will not direct its transfer agent not to transfer or
delay, impair, and/or hinder its transfer agent in transferring (or
issuing)(electronically or in certificated form) any certificate for Conversion
Shares to be issued to the Purchaser upon conversion of or otherwise pursuant to
the Note as and when required by the Note and this Agreement; and (iii) it will
not fail to remove (or direct its transfer agent not to remove or impair, delay,
and/or hinder its transfer agent from removing) any restrictive legend (or to
withdraw any stop transfer instructions in respect thereof) on any certificate
for any Conversion Shares issued to the Purchaser upon conversion of or
otherwise pursuant to the Note as and when required by the Note and this
Agreement. Nothing in this Section shall affect in any way the Purchaser’s
obligations and agreement set forth in Section 2(g) hereof to comply with all
applicable prospectus delivery requirements, if any, upon re-sale of the
Securities. If the Purchaser provides the Company with (i) an opinion of counsel
in form, substance and scope customary for opinions in comparable transactions,
to the effect that a public sale or transfer of such Securities may be made
without registration under the 1933 Act and such sale or transfer is effected or
(ii) the Purchaser provides reasonable assurances that the Securities can be
sold pursuant to Rule 144, the Company shall permit the transfer, and, in the
case of the Conversion Shares, promptly instruct its transfer agent to issue one
or more certificates, free from restrictive legend, in such name and in such
denominations as specified by the Purchaser. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Purchaser, by vitiating the intent and purpose of the transactions contemplated
hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 5 may be inadequate and agrees, in
the event of a breach or threatened breach by the Company of the provisions of
this Section, that the Purchaser shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach and requiring
immediate transfer, without the necessity of showing economic loss and without
any bond or other security being required.

 



 11 

 

 

6.       Injunction Posting of Bond. In the event the Purchaser shall elect to
convert the Note or any parts thereof, the Company may not refuse conversion or
exercise based on any claim that Purchaser or anyone associated or affiliated
with Purchaser has been engaged in any violation of law, or for any other
reason. In connection with any injunction sought or attempted by the Company,
the Company shall be required to post a bond at least equal to the greater of
either: (i) the outstanding principal amount of the Note; and (ii) the market
value of the Conversion Shares sought to be converted, exercised or issued,
based on the sale price per share of Common Stock on the principal market on
which it is traded.

 

7.       Delivery of Unlegended Shares.

 

a)       Within three (3) business days (such third business day being the
“Unlegended Shares Delivery Date”) after the business day on which the Company
has received (i) a notice that Conversion Shares, or any other Common Stock held
by the Purchaser has been sold pursuant to a registration statement or Rule 144
under the 1933 Act, (ii) a representation that the prospectus delivery
requirements, or the requirements of Rule 144, as applicable and if required,
have been satisfied, (iii) the original share certificates representing the
shares of Common Stock that have been sold, and (iv) in the case of sales under
Rule 144, customary representation letters of the Purchaser and, if required,
Purchaser’s broker regarding compliance with the requirements of Rule 144, the
Company at its expense, (y) shall deliver, and shall cause legal counsel
selected by the Company to deliver to its transfer agent (with copies to
Purchaser) an appropriate instruction and opinion of such counsel, directing the
delivery of shares of Common Stock without any legends including the legend set
forth in Section 4(h) above (the “Unlegended Shares”); and (z) cause the
transmission of the certificates representing the Unlegended Shares together
with a legended certificate representing the balance of the submitted Common
Stock certificate, if any, to the Purchaser at the address specified in the
notice of sale, via express courier, by electronic transfer or otherwise on or
before the Unlegended Shares Delivery Date.

 

b)       The Company understands that a delay in the delivery of the Unlegended
Shares later than the Unlegended Shares Delivery Date could result in economic
loss to the Purchaser. As compensation to Purchaser for such loss, the Company
agrees to pay late payment fees (as liquidated damages and not as a penalty) to
the Purchaser for late delivery of Unlegended Shares in the amount of $1,000.00
per business day after the Unlegended Shares Delivery Date. If during any three
hundred and sixty (360) day period, the Company fails to deliver Unlegended
Shares as required by this Section for an aggregate of thirty (30) days, then
Purchaser or assignee holding Securities subject to such default may, at its
option, require the Company to redeem all or any portion of the shares subject
to such default at a price per share equal to the greater of (i) 200% of the
most recent closing price of the Common Stock or (ii) a fraction in which the
numerator is the highest closing price of the Common Stock during the
aforedescribed thirty (30) day period and the denominator of which is the lowest
conversion price during such thirty (30) day period, multiplied by the
conversion price or exercise price, as the case may be (“Unlegended Redemption
Amount”). The Company shall pay any payments incurred under this Section in
immediately available funds upon demand.

 

8.       Conditions to the Company’s Obligation to Sell. The obligation of the
Company hereunder to issue and sell the Note to the Purchaser at the Closing is
subject to the satisfaction, at or before the Closing Date of each of the
following conditions thereto, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

 

a)       The Purchaser shall have executed this Agreement and delivered the same
to the Company.

 

b)       The Purchaser shall have delivered the Purchase Price to the Company.

 

c)       The representations and warranties of the Purchaser shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and the Purchaser shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to the Closing Date.

 



 12 

 

 

d)       No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

9.       Conditions to The Purchaser’s Obligation to Purchase. The obligation of
the Purchaser hereunder to purchase the Note at the Closing is subject to the
satisfaction, at or before the Closing Date of each of the following conditions,
provided that these conditions are for the Purchaser’s sole benefit and may be
waived by the Purchaser at any time in its sole discretion:

 

a)       The Company shall have executed this Agreement and delivered the same
to the Purchaser.

 

b)       The Company shall have delivered to the Purchaser the duly executed
Note (in such denominations as the Purchaser shall request) in accordance with
Section 1 above.

 

c)       The Irrevocable Transfer Agent Instructions, in form and substance
satisfactory to the Purchaser, shall have been delivered to and acknowledged in
writing by the Company’s Transfer Agent (a copy of which written acknowledgment
shall be provided to Purchaser simultaneously with Closing).

 

d)       The representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at such time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. The Purchaser shall have received a
certificate or certificates, executed by the chief executive officer of the
Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by the Purchaser including, but not
limited to certificates with respect to the Company’s Certificate of
Incorporation, By-laws, incumbency, and Board of Directors’ resolutions relating
to the transactions contemplated hereby.

 

e)       No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

f)       No event shall have occurred which could reasonably be expected to have
a Material Adverse Effect on the Company including but not limited to a change
in the 1934 Act reporting status of the Company or the failure of the Company to
be timely in its 1934 Act reporting obligations.

 

g)       The Conversion Shares shall have been authorized for quotation on the
OTCBB, OTCQB, or OTC Pink and trading of the Common Stock on the OTCBB, OTCQB,
and OTC Pink shall not have been suspended by the SEC or the OTC Markets Group.

 

10.Governing Law; Miscellaneous.

 

a)       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws thereof or any other State. Any action brought by any party
against any other party hereto concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of New York or in the
federal courts located in the state and county of New York. The parties to this
Agreement hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. The parties
executing this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other transaction document contemplated hereby by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 



 13 

 

 

b)       Removal of Restrictive Legends. In the event that Purchaser has any
shares of the Company’s Common Stock bearing any restrictive legends, and
Purchaser, through its counsel or other representatives, submits to the Transfer
Agent any such shares for the removal of the restrictive legends thereon in
connection with a sale of such shares pursuant to any exemption to the
registration requirements under the Securities Act, and the Company and or its
counsel refuses or fails for any reason (except to the extent that such refusal
or failure is based solely on applicable law that would prevent the removal of
such restrictive legends) to render an opinion of counsel or any other documents
or certificates required for the removal of the restrictive legends, then the
Company hereby agrees and acknowledges that the Purchaser is hereby irrevocably
and expressly authorized to have counsel to the Purchaser render any and all
opinions and other certificates or instruments which may be required for
purposes of removing such restrictive legends, and the Company hereby
irrevocably authorizes and directs the Transfer Agent to, without any further
confirmation or instructions from the Company, issue any such shares without
restrictive legends as instructed by the Purchaser, and surrender to a common
carrier for overnight delivery to the address as specified by the Purchaser,
certificates, registered in the name of the Purchaser or its designees,
representing the shares of Common Stock to which the Purchaser is entitled,
without any restrictive legends and otherwise freely transferable on the books
and records of the Company.

 

c)       Filing Requirements. From the date of this Agreement until the Notes
are no longer outstanding, the Company will timely and voluntarily comply with
all reporting requirements that are applicable to an issuer with a class of
shares registered pursuant to Section 12(g) of the 1934 Act, whether or not the
Company is then subject to such reporting requirements, and comply with all
requirements related to any registration statement filed pursuant to this
Agreement. The Company will use reasonable efforts not to take any action or
file any document (whether or not permitted by the 1933 Act or the 1934 Act or
the rules thereunder) to terminate or suspend such registration or to terminate
or suspend its reporting and filing obligations under said acts until the Notes
are no longer outstanding. The Company will maintain the quotation or listing of
its Common Stock on the OTCBB, OTCQB, and OTC Pink, NYSE, or NASDAQ Stock Market
(whichever of the foregoing is at the time the principal trading exchange or
market for the Common Stock (the “Principal Market”), and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market, as applicable. The Company will provide
Purchaser with copies of all notices it receives notifying the Company of the
threatened and actual delisting of the Common Stock from any Principal Market.
As of the date of this Agreement and the Closing Date, the OTC Pink is the
Principal Market. Until the Note is no longer outstanding, the Company will
continue the listing or quotation of the Common Stock on a Principal Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market.

 

d)       144 Default. In the event commencing twelve (12) months after the
Closing Date and ending twenty-four (24) months thereafter, the Purchaser is not
permitted to resell any of the Conversion Shares without any restrictive legend
or if such sales are permitted but subject to volume limitations or further
restrictions on resale as a result of the unavailability to Subscriber of Rule
144(b)(1)(i) under the 1933 Act or any successor rule (a “144 Default”), for any
reason except for Purchasers’ status as an Affiliate or “control person” of the
Company, or as a result of a change in current applicable securities laws, then
the Company shall pay such Purchaser as liquidated damages and not as a penalty
an amount equal to two percent (2%) of the value of Conversion Shares (based on
the closing sale of the Common Stock) subject to such 144 Default during the
pendency of the 144 Default of each thirty day period thereafter (or portion
thereof).

 



 14 

 

 

e)       [Reserved].

 

f)       Usury. To the extent it may lawfully do so, the Company hereby agrees
not to insist upon or plead or in any manner whatsoever claim, and will resist
any and all efforts to be compelled to take the benefit or advantage of, usury
laws wherever enacted, now or at any time hereafter in force, in connection with
any claim, action or proceeding that may be brought by the Purchaser in order to
enforce any right or remedy under the Note. Notwithstanding any provision to the
contrary contained in herein or under the Note, it is expressly agreed and
provided that the total liability of the Company under the Note for payments in
the nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Note or herein exceed such Maximum Rate. It is agreed
that if the maximum contract rate of interest allowed by law and applicable to
the Note is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Note from the
effective date forward, unless such application is precluded by applicable law.
If under any circumstances whatsoever, interest in excess of the Maximum Rate is
paid by the Company to the Purchaser with respect to indebtedness evidenced by
the Note, such excess shall be applied by the Purchaser to the unpaid principal
balance of any such indebtedness or be refunded to the Company, the manner of
handling such excess to be at the Purchaser’s election.

 

g)       Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.

 

h)       Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

i)       Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Purchaser makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the Purchaser.

 

j)       Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, email or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile or email, with accurate confirmation generated by the
transmitting facsimile machine or computer, at the address, email or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:

 



Purchaser: Silo Equity Partners Venture Fund LLC   info@siloequity.com    
Company: ProGreen US, Inc.   6443 Inkster Road   Suite 170-D

Bloomfield Township, MI 48301

Attn: Jan Telander, CEO

Email: jan@progreenus.com

Fax:  NA

 

Each party shall provide notice to the other party of any change in address.

 



 15 

 

 

k)       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and assigns. Neither the
Company nor the Purchaser shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, subject to Section 2(f), the Purchaser may assign
its rights hereunder to any person that purchases Securities in a private
transaction from the Purchaser or to any of its “affiliates,” as that term is
defined under the 1934 Act, without the consent of the Company.

 

l)       Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.

 

m)     Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of the Purchaser. The Company agrees to indemnify and hold harmless the
Purchaser and all their officers, directors, employees and agents for loss or
damage arising as a result of or related to any breach or alleged breach by the
Company of any of its representations, warranties and covenants set forth in
this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.

 

n)       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

o)       No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

p)       Remedies. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Purchaser by vitiating
the intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Agreement will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Agreement, that the
Purchaser shall be entitled, in addition to all other available remedies at law
or in equity, and in addition to the penalties assessable herein, to an
injunction or injunctions restraining, preventing or curing any breach of this
Agreement and to enforce specifically the terms and provisions hereof, without
the necessity of showing economic loss and without any bond or other security
being required.

 

q)       Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

 

r)       Signatures. Any signature transmitted by facsimile, e-mail, or other
electronic means shall be deemed to be an original signature.

 



 16 

 

 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

PROGREEN US, INC.

 

By: /s/ Jan Telander   Name: Jan Telander   Title: CEO  

 

SILO EQUITY PARTNERS VENTURE FUND LLC

 

By: /s/ Richard Stilitino   Name: Richard Stilitino Title: Authorized Signature
 

 

 

17

 



